 



EXHIBIT 10.12
WEST CORPORATION
2006 EXECUTIVE INCENTIVE PLAN
1. DEFINED TERM
     Exhibit A, which is incorporated by reference, defines the terms used in
the Plan and sets forth certain operational rules related to those terms.
2. PURPOSE
     The Plan has been established to advance the interests of the Company and
its Affiliates by providing for the grant to Participants of Stock-based and
other incentive Awards. Awards under the Plan are intended to align the
incentives of the Company’s executives and investors and to improve the
performance of the Company. Unless the Administrator determines otherwise,
Awards to be granted under this Plan are expected to be substantially in the
form attached hereto as Exhibit B; provided, that all Rollover Options shall be
substantially in the form attached hereto as Exhibit C unless the Administrator
determines otherwise. Unless the Administrator determines otherwise, Awards
under the Plan are intended to be exempt from registration under the Securities
Act of 1933, as amended, either because they constitute private placements under
Regulation D or because they are exempt offers pursuant to a compensatory
benefit plan in accordance with Rule 701.
3. ADMINISTRATION
     The Administrator has discretionary authority, subject only to the express
provisions of the Plan and the Award Agreements, to interpret the Plan;
determine eligibility for and grant Awards; determine, modify or waive the terms
and conditions of any Award; prescribe forms, rules and procedures; and
otherwise do all things necessary to carry out the purposes of the Plan. Except
as otherwise provided by the express terms of an Award Agreement, all
determinations of the Administrator made under the Plan will be conclusive and
will bind all parties.
4. LIMITS ON AWARDS UNDER THE PLAN
     (a) Number of Shares. A maximum of 359,986 Units (each comprised of eight
(8) shares of Class A Common and one (1) share of Class L Common), in each case
pursuant to Rollover Options, may be delivered in satisfaction of Rollover
Option Awards under the Plan. In addition, an aggregate maximum of 11,276,291
shares of Class A Common may be delivered in satisfaction of other Awards under
the Plan. The number of shares of Stock delivered in satisfaction of Awards
shall, for purposes of the preceding sentence, be determined net of shares of
Stock withheld by the Company in payment of the exercise price of the Award or
in satisfaction of tax withholding requirements with respect to the Award. The
limits set forth in this Section 4(a) shall be construed to comply with
Section 422 of the Code and the regulations thereunder. To the extent consistent
with the requirements of Section 422 of the Code and regulations thereunder,
Stock issued under awards of an acquired company that are converted, replaced or
adjusted in connection with the acquisition shall not reduce the number of
shares available for Awards under the Plan.

-1-



--------------------------------------------------------------------------------



 



     (b) Type of Shares. Stock delivered under the Plan may be authorized but
unissued Stock or previously issued Stock acquired by the Company or any of its
subsidiaries. No fractional shares of Stock will be delivered under the Plan.
5. ELIGIBILITY AND PARTICIPATION
     The Administrator will select Participants from among those key Employees
and directors of, and consultants and advisors to, the Company or its Affiliates
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its Affiliates.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code.
6. RULES APPLICABLE TO AWARDS
     (a) All Awards
          (1) Award Provisions. The Administrator will determine the terms of
all Awards, subject to the limitations provided herein, and shall furnish to
each Participant an Award Agreement setting forth the terms applicable to the
Participant’s Award. By entering into an Award Agreement, the Participant agrees
to the terms of the Award and of the Plan, to the extent not inconsistent with
the express terms of the Award Agreement. Notwithstanding any provision of this
Plan to the contrary, awards of an acquired company that are converted, replaced
or adjusted in connection with the acquisition may contain terms and conditions
that are inconsistent with the terms and conditions specified herein, as
determined by the Administrator.
          (2) Transferability. Neither ISOs, nor, except as the Administrator
otherwise expressly provides, other Awards may be transferred other than by will
or by the laws of descent and distribution, and during a Participant’s lifetime
ISOs (and, except as the Administrator otherwise expressly provides, other
non-transferable Awards requiring exercise) may be exercised only by the
Participant.
          (3) Vesting, Etc. The Administrator may determine the time or times at
which an Award will vest or become exercisable and the terms on which an Award
requiring exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration. Unless the Administrator expressly provides
otherwise, however, the following rules will apply if a Participant’s Employment
ceases: Immediately upon the cessation of Employment, an Award requiring
exercise will cease to be exercisable and will terminate, and all other Awards
to the extent not already vested will be forfeited, except that:
     (A) subject to (B), (C) and (D) below, all Stock Options and other Awards
requiring exercise held by the Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment, to the extent then exercisable, will remain exercisable for the
shorter of (i) a period of three months or (ii) the period ending on the latest
date on which such Award could have been exercised without regard to this
Section 6(a)(3), and will thereupon terminate;

-2-



--------------------------------------------------------------------------------



 



     (B) all Stock Options and other Awards requiring exercise held by a
Participant or the Participant’s permitted transferees, if any, immediately
prior to the Participant’s death or disability, to the extent then exercisable,
will remain exercisable for the shorter of (i) the one year period ending with
the first anniversary of the Participant’s death or disability, as the case may
be, or (ii) the period ending on the latest date on which such Award could have
been exercised without regard to this Section 6(a)(3), and will thereupon
terminate;
     (C) all Stock Options and other Awards requiring exercise held by a
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment will immediately
terminate upon such cessation if such cessation of Employment has resulted in
connection with an act or failure to act constituting Cause, provided that,
notwithstanding the foregoing, any Rollover Option held by a Participant or the
Participant’s permitted transferees, if any, immediately prior to the
Participant’s cessation of Employment for Cause shall not so terminate and shall
remain exercisable according to its terms; and
     (D) all Stock Options and other Awards requiring exercise held by a
Participant or the Participant’s permitted transferees, if any, immediately
prior to the Participant’s “Normal Termination” (as defined under the terms of
the original award documentation for the awards in respect of which the Rollover
Options were substituted), to the extent then exercisable, will remain
exercisable for the shorter of (i) the one-year period ending with the first
anniversary of the Participant’s Normal Termination or (ii) the period ending on
the latest date on which such Award could have been exercised without regard to
this Section 6(a)(3), and will thereupon terminate.
          (4) Taxes. The Administrator will make such provision for the
withholding of taxes as it deems necessary. The Administrator shall, at the
election of the Participant, hold back shares of Stock from an Award or permit a
Participant to tender previously owned shares of Stock in satisfaction of tax
withholding requirements (but not in excess of the applicable minimum statutory
withholding rate).
          (5) Rights Limited. Nothing in the Plan will be construed as giving
any person the right to continued Employment with the Company or its Affiliates,
or any rights as a stockholder except as to shares of Stock actually issued
under the Plan. The loss of potential appreciation in Awards will not constitute
an element of damages in the event of termination of Employment for any reason,
even if the termination is in violation of an obligation of the Company or its
Affiliate to the Participant.
          (6) Stockholders Agreement. Unless otherwise specifically provided,
all Awards issued under the Plan and all Stock issued thereunder will be subject
to the Stockholders Agreement.
          (7) Section 409A. Awards under the Plan are intended either to be
exempt from the rules of Section 409A of the Code or to satisfy those rules, and
the Plan and such Awards shall be construed accordingly. Notwithstanding the
preceding, neither the Company nor the Administrator nor any employee, director,
or affiliate of either shall have any liability to any

-3-



--------------------------------------------------------------------------------



 



Participant, beneficiary, any spouse of a Participant or beneficiary, or any
other holder of an Award, with respect to any Award-related adverse tax
consequences under Section 409A of the Code. Granted Awards may be modified at
any time, in the Administrator’s discretion, so as to increase the likelihood of
exemption from or compliance with the rules of Section 409A of the Code. With
respect to the Rollover Options, the Company will not have any obligation to
amend the terms of the Rollover Options, if the Company determines in good
faith, after good faith negotiation with management, that any such amendment
would materially increase the cost to the Company of such Rollover Options, as
amended.
     (b) Awards Requiring Exercise
          (1) Time And Manner Of Exercise. Unless the Administrator expressly
provides otherwise, an Award requiring exercise by the holder will not be deemed
to have been exercised until the Administrator receives a notice of exercise (in
form acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.
          (2) Exercise Price. The Administrator will determine the exercise
price, if any, of each Award requiring exercise. Unless the Administrator
determines otherwise, and in all events in the case of a Stock Option (except as
otherwise permitted pursuant to Section 7(b)(1) hereof), the exercise price of
an Award requiring exercise will not be less than the fair market value of the
Stock subject to the Award, determined as of the date of grant, and in the case
of an ISO granted to a ten-percent shareholder within the meaning of
Section 422(b)(6) of the Code, the exercise price will not be less than 110% of
the fair market value of the Stock subject to the Award, determined as of the
date of grant.
          (3) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: (a) all payments will be
by cash or check acceptable to the Administrator, or (b) if so permitted by the
Administrator, (i) through the delivery of shares of Stock that have a fair
market value equal to the exercise price, except where payment by delivery of
shares would adversely affect the Company’s results of operations under
Generally Accepted Accounting Principles or where payment by delivery of shares
outstanding for less than six months would require application of securities
laws relating to profit realized on such shares, (ii) at such time, if any, as
the Stock is publicly traded, through a broker-assisted exercise program
acceptable to the Administrator, (iii) by other means acceptable to the
Administrator, or (iv) by any combination of the foregoing permissible forms of
payment. The delivery of shares in payment of the exercise price under clause
(b)(i) above may be accomplished either by actual delivery or by constructive
delivery through attestation of ownership, subject to such rules as the
Administrator may prescribe.
          (4) ISOs. No ISO may be granted under the Plan after October 24, 2016,
but ISOs previously granted may extend beyond that date.

-4-



--------------------------------------------------------------------------------



 



     (5) Stock Options etc. Except as determined by the Administrator, each
Stock Option shall be exercisable only as to shares of Class A Common; provided
that all Rollover Options shall be exercisable only as to Units.
     (c) Awards Not Requiring Exercise
     Awards of Restricted Stock and Unrestricted Stock, whether delivered
outright or under Awards of Stock Units or other Awards that do not require
exercise, may be made in exchange for such lawful consideration, including
services, as the Administrator determines.
7. EFFECT OF CERTAIN TRANSACTIONS
     (a) Except as otherwise provided in an Award Agreement:
          (1) Assumption or Substitution. In the event of a Corporate
Transaction in which there is an acquiring or surviving entity, the
Administrator may provide for the continuation or assumption of some or all
outstanding Awards, or for the grant of new awards in substitution therefor, by
the acquiror or survivor or any entity controlling, controlled by or under
common control with the acquiror or survivor, in each case on such terms and
subject to such conditions (including vesting or other restrictions) as the
Administrator determines are appropriate. Unless the Administrator determines
otherwise, the continuation or assumption shall be done on terms and conditions
consistent with Section 409A of the Code.
          (2) Acceleration of Certain Awards. In the event of a Corporate
Transaction (whether or not there is an acquiring or surviving entity) in which
there is no assumption or substitution as to some or all outstanding Awards,
each Award requiring exercise will become fully exercisable, and the delivery of
shares of Stock issuable under each outstanding Award consisting of Restricted
Stock Units will be accelerated and such shares will be delivered, in each case
on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Administrator, following exercise of the Award or the issuance
of the shares, as the case may be, to participate as a stockholder in the
Corporate Transaction.
          (3) Termination of Awards. Each Award (unless assumed pursuant to the
Section 7(a)(1)), will terminate upon consummation of the Corporate Transaction,
provided that Restricted Stock Units accelerated pursuant to clause (ii) of
Section 7(a)(2) shall be treated in the same manner as other shares of Stock
(subject to Section 7(a)(4)).
          (4) Additional Limitations. Any share of Stock delivered pursuant to
Section 7(a)(2) above with respect to an Award, other than an Award requiring
exercise, may, in the discretion of the Administrator, contain such
restrictions, if any, as the Administrator deems appropriate to reflect any
performance or other vesting conditions to which the Award was subject and that
did not lapse in connection with the Corporate Transaction. In the case of
Restricted Stock, the Administrator may require that any amounts delivered,
exchanged or otherwise paid in respect of Stock in connection with the Corporate
Transaction be placed in escrow or otherwise made subject to such restrictions
as the Administrator deems appropriate to carry out the intent of the Plan.

-5-



--------------------------------------------------------------------------------



 



     (b) Changes In, Distributions With Respect To And Redemptions Of The Stock
          (1) Basic Adjustment Provisions. In the event of any stock dividend or
other similar distribution of stock or other securities of the Company, stock
split or combination of shares (including a reverse stock split),
recapitalization, conversion, reorganization, consolidation, split-up, spin-off,
combination, merger, exchange of stock, redemption or repurchase of all or part
of the shares of any class of stock or any change in the capital structure of
the Company or an Affiliate or other transaction or event, the Administrator
shall, as appropriate in order to prevent enlargement or dilution of benefits
intended to be made available under the Plan, make proportionate adjustments to
the maximum number of shares that may be delivered under the Plan under Section
4(a) and shall also make appropriate, proportionate adjustments to the number
and kind of shares of stock or securities subject to Awards then outstanding or
subsequently granted, any exercise prices relating to Awards and any other
provision of Awards affected by such change. Unless the Administrator determines
otherwise, any adjustments hereunder shall be done on terms and conditions
consistent with Section 409A of the Code.
          (2) Certain Other Adjustments. The Administrator may also make
adjustments of the type described in paragraph (1) above to take into account
distributions to stockholders or any other event, if the Administrator
determines that adjustments are appropriate to avoid distortion in the operation
of the Plan and to preserve the value of Awards made hereunder, having due
regard for the qualification of ISOs under Section 422 of the Code, where
applicable.
          (3) Put Rights; Call Option Upon Termination Involving Hardship. Upon
the death of a Participant, the heirs or estate of such Participant shall have
the right to require the Company to purchase all or any portion of any Stock
purchased under any Award issued hereunder that was held by such Participant
immediately prior to his or her death, any Stock purchased by the heirs or
estate of such Participant under any Award issued hereunder following the
Participant’s death to the extent that such Award was vested immediately prior
to the Participant’s death, and any Stock acquired pursuant to an Award of
Restricted Stock to the extent that such Award was vested immediately prior to
or upon the Participant’s death, in each case on the terms and conditions set
forth in the Stockholders Agreement. In addition, upon a Participant’s
termination of employment with the Company under a “hardship” situation (as
determined by the Board upon recommendation from the Company’s chief executive
officer), the Company will use reasonable efforts to purchase for cash all or
any portion of any such Stock on the terms and conditions set forth in the
Stockholders Agreement. Notwithstanding the foregoing, any action taken by the
Company under this Section 7(b)(3) is subject to compliance with and absence of
any default under the Company’s debt agreements.
          (4) Continuing Application of Plan Terms. References in the Plan to
shares of Stock will be construed to include any stock or securities resulting
from an adjustment pursuant to this Section 7.

-6-



--------------------------------------------------------------------------------



 



8. LEGAL CONDITIONS ON DELIVERY OF STOCK
     The Company shall use best efforts to ensure, prior to delivering shares of
Stock pursuant to the Plan or removing any restriction from shares of Stock
previously delivered under the Plan, that (a) all legal matters in connection
with the issuance and delivery of such shares have been addressed and resolved,
and (b) if the outstanding Stock is at the time of delivery listed on any stock
exchange or national market system, the shares to be delivered have been listed
or authorized to be listed on such exchange or system upon official notice of
issuance. Neither the Company nor any Affiliate will be obligated to deliver any
shares of Stock pursuant to the Plan or to remove any restriction from shares of
Stock previously delivered under the Plan until the conditions set forth in the
preceding sentence have been satisfied and all other conditions of the Award
have been satisfied or waived. If the sale of Stock has not been registered
under the Securities Act of 1933, as amended, the Company may require, as a
condition to exercise of the Award, such representations or agreements as
counsel for the Company may consider appropriate to avoid violation of such Act.
The Company may require that certificates evidencing Stock issued under the Plan
bear an appropriate legend reflecting any restriction on transfer applicable to
such Stock, and the Company may hold the certificates pending lapse of the
applicable restrictions.
9. AMENDMENT AND TERMINATION
     The Administrator may at any time or times amend the Plan or any
outstanding Award for any purpose which may at the time be permitted by law, and
may at any time terminate the Plan as to any future grants of Awards; provided,
that except as otherwise expressly provided in the Plan the Administrator may
not, without the Participant’s consent, alter the terms of an Award so as to
affect adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time of the Award.
The Administrator expressly reserves the right to amend or alter the terms of
any Award if such Award or a portion thereof would be reasonably likely to be
treated as a “liability award” under guidance issued or provided by the
Financial Accounting Standards Board (FASB), provided that the Administrator may
not make any such amendment or alteration unless the Chief Executive Officer of
the Company has provided prior written consent thereto. Any amendments to the
Plan shall be conditioned upon stockholder approval only to the extent, if any,
such approval is required by applicable law (including the Code), as determined
by the Administrator.
10. OTHER COMPENSATION ARRANGEMENTS
     The existence of the Plan or the grant of any Award will not in any way
affect the right of the Company or an Affiliate to Award a person bonuses or
other compensation in addition to Awards under the Plan.
11. WAIVER OF JURY TRIAL
     (a) Waiver of Jury Trial. By accepting an Award under the Plan, each
Participant waives any right to a trial by jury in any action, proceeding or
counterclaim concerning any rights under the Plan and any Award, or under any
amendment, waiver, consent, instrument, document or other agreement delivered or
which in the future may be delivered in connection

-7-



--------------------------------------------------------------------------------



 



therewith, and agrees that any such action, proceedings or counterclaim shall be
tried before a court and not before a jury. By accepting an Award under the
Plan, each Participant certifies that no officer, representative or attorney of
the Company or any Affiliate has represented, expressly or otherwise, that the
Company would not, in the event of any action, proceeding or counterclaim, seek
to enforce the foregoing waivers.
     (b) Arbitration. In the event the waiver in Section 11(a) is held to be
invalid or unenforceable, if requested by the Company, the parties shall attempt
in good faith to resolve any controversy or claim arising out of or relating to
this Plan or any Award hereunder promptly by negotiations between themselves or
their representatives who have authority to settle the controversy. If the
matter has not been resolved within sixty (60) days of the initiation of such
procedure, the Company may require that the parties submit the controversy to
arbitration by one arbitrator mutually agreed upon by the Parties, and if no
agreement can be reached within 30 days after names of potential arbitrators
have been proposed by the American Arbitration Association (the “AAA”), then by
one arbitrator having reasonable experience in corporate incentive plans of the
type provided for in this Plan and who is chosen by the AAA. The arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C. Section 1, et seq.,
and judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. The place of arbitration shall be Omaha,
Nebraska, or any other location mutually agreed to between the parties. The
arbitrator shall apply the law as established by decisions of the Delaware
federal and/or state courts in deciding the merits of claims and defenses under
federal law or any state or federal anti-discrimination law. The arbitrator is
required to state, in writing, the reasoning on which the award rests.
Notwithstanding the foregoing, this paragraph shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate.
12. GOVERNING LAW
     Except as otherwise provided by the express terms of an Award Agreement,
the provisions of the Plan and of Awards under the Plan shall be governed by and
interpreted in accordance with the laws of the State of Delaware.

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
Definitions of Terms
     The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:
     “Administrator”: The Board or, if one or more has been appointed, the
Committee. The Administrator may delegate ministerial tasks to such persons as
it deems appropriate.
     “Affiliate”: Any corporation or other entity that stands in a relationship
to the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) or Section 414(c) of
the Code, except that in determining eligibility for the grant of a Stock Option
by reason of service for an Affiliate, Sections 414(b) and 414(c) of the Code
shall be applied by substituting “at least 50%” for “at least 80%” under
Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. § 1.414(c)-2;
provided, that to the extent permitted under Section 409A of the Code, “at least
20%” shall be used in lieu of “at least 50%”; and further provided, that the
lower ownership threshold described in this definition (50% or 20% as the case
may be) shall apply only if the same definition of affiliation is used
consistently with respect to all compensatory stock options or stock awards
(whether under the Plan or another plan). The Company may at any time by
amendment provide that different ownership thresholds (consistent with
Section 409A of the Code) apply but any such change shall not be effective for
twelve (12) months. In addition, any Affiliate must also meet the requirements
of subsection (c) under Rule 701.
     “Award”: Any or a combination of the following:

  (i)   Stock Options;     (ii)   Restricted Stock;     (iii)   Unrestricted
Stock;     (iv)   Stock Units, including Restricted Stock Units;     (v)  
Awards (other than Awards described in (i) through (iv) above) that are
convertible into or exchangeable for Stock on such terms and conditions as the
Administrator determines;     (vi)   Performance Awards; and/or     (vii)  
Current or deferred grants of cash (which the Company may make payable by any of
its direct or indirect subsidiaries) or loans, made in connection with other
Awards.

     “Award Agreement”: A written agreement between the Company and the
Participant evidencing the Award.

-9-



--------------------------------------------------------------------------------



 



     “Board”: The Board of Directors of West Corporation.
     “Cause”: In the case of any Participant, a termination by the Company or an
Affiliate of the Participant’s Employment or a termination by the Participant of
the Participant’s Employment, in either case following the occurrence of any of
the following events: (i) the willful failure by the Participant to
substantially perform his duties with the Company or any Affiliate (other than
any such failure due to the Participant’s physical or mental illness); (ii) the
Participant’s gross negligence, gross or willful misconduct or illegal conduct
in the performance of his or her duties for the Company or any Affiliate which
has resulted in or is reasonably expected to result in injury to the Company or
any Affiliate; (iii) the Participant’s conviction of, or entering a plea of
guilty or nolo contendere to, a misdemeanor involving theft or embezzlement, or
a felony; or (iv) the breach by the Participant of any obligations under any
written agreement or covenant with the Company or any of its Affiliates which
breach has resulted in or is reasonably expected to result in injury to the
Company or any Affiliates. Notwithstanding the foregoing, if the Participant is
party to an employment or severance agreement with the Company that contains a
definition of cause, such definition shall apply (in the case of such
Participant) in lieu of the definition set forth in the preceding sentence.
     “Class A Common”: Class A Common Stock of West Corporation, par value $.001
per share or another class of Class A Common Stock of the Company as designated
by the Board.
     “Class L Common”: Class L Common Stock of West Corporation, par value $.001
per share.
     “Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended
and in effect, or any successor statute as from time to time in effect. For the
avoidance of doubt, any reference to any section of the Code includes reference
to any regulations (including proposed or temporary regulations) promulgated
under that section and any IRS guidance thereunder.
     “Committee”: One or more committees of the Board.
     “Company”: West Corporation, a Delaware corporation.
     “Corporate Transaction”: Any of the following: any sale of all or
substantially all of the assets of the Company, change in the ownership of the
capital stock of the Company, reorganization, recapitalization, merger (whether
or not the Company is the surviving entity), consolidation, exchange of capital
stock of the Company or other restructuring involving the Company, provided,
that, in each case, to the extent any amount constituting “nonqualified deferred
compensation” subject to Section 409A of the Code would become payable under an
Award by reason of a Corporate Transaction, it shall become payable only if the
event or circumstances constituting the Corporate Transaction would also
constitute a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the Company’s assets, within
the meaning of subsection (a)(2)(A)(v) of Section 409A of the Code.
     “Employee”: Any person who is employed by the Company or an Affiliate.

-10-



--------------------------------------------------------------------------------



 



     “Employment”: A Participant’s employment or other service relationship with
the Company and its Affiliates. Unless the Administrator provides otherwise: A
change in the capacity in which a Participant is employed by or renders services
to the Company and/or its Affiliates, whether as an Employee, director,
consultant or advisor, or a change in the entity by which the Participant is
employed or to which the Participant rendered services, will not be deemed a
termination of Employment so long as the Participant continues providing
services in a capacity and to an entity described in Section 5. If a
Participant’s relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant will be deemed to cease Employment when the entity
ceases to be an Affiliate unless the Participant transfers Employment to the
Company or its remaining Affiliates.
     “ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code. Each option granted pursuant to the Plan
will be treated as providing by its terms that it is to be a non-incentive stock
option unless, as of the date of grant, it is expressly designated as an ISO.
     “Participant”: A person who is granted an Award under the Plan.
     “Performance Award”: An Award subject to Performance Criteria.
     “Performance Criteria”: Specified criteria the satisfaction of which is a
condition for the grant, exercisability, vesting or full enjoyment of an Award.
If a Performance Award so provides, such criteria may be made subject to
appropriate adjustments taking into account the effect of significant corporate
transactions or similar events for the purpose of maintaining the probability
that the specified criteria will be satisfied. Such adjustments shall be made
only in the amount deemed reasonably necessary, after consultation with the
Company’s accountants, to reflect accurately the direct and measurable effect of
such event on such criteria.
     “Plan”: West Corporation 2006 Executive Incentive Plan as from time to time
amended and in effect.
     “Restricted Stock”: An Award of Stock for so long as the Stock remains
subject to restrictions under this Plan or such Award requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.
     “Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery
of Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.
     “Rollover Option”: A substitute Stock Option granted on October 24, 2006
entitling the recipient to acquire Units upon payment of the exercise price.
     “Stock”: Class A Common and Class L Common.
     “Stockholders Agreement”: Stockholders Agreement, dated as of October 24,
2006, among the Company and certain Affiliates, stockholders and Participants.

-11-



--------------------------------------------------------------------------------



 



     “Stock Option”: An option entitling the recipient to acquire Class A Common
(or, solely in the case of the Rollover Options, Units) upon payment of the
exercise price.
     “Stock Unit”: An unfunded and unsecured promise, denominated in shares of
Stock, to deliver Stock or cash measured by the value of the Stock in the
future.
     “Unit”: An undivided interest in 8 shares of Class A Common and 1 share of
Class L Common, determined at the date of grant, as it may be adjusted as
provided herein or in the Award Agreement.
     “Unrestricted Stock”: An Award of Stock not subject to any restrictions
under the Plan.

-12-



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Option Agreement

-13-



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Rollover Option Agreement

-14-